UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1929


CLEVELAND J. WILSON,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 17, 2013         Decided:   September 26, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cleveland J. Wilson, Petitioner Pro Se. Robbin Kinmonth Blaya,
William Charles Peachey, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleveland J. Wilson, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)       dismissing    his   appeal    from    the    immigration

judge’s order finding that he was removable and that he was not

eligible    for    asylum,       withholding    of   removal     or    deferral   of

removal under the Convention Against Torture (“CAT”).

            Wilson was found removable for having been convicted

in a Virginia court of sale and distribution of marijuana, in

violation of Va. Code Ann. § 18.2-248 (LexisNexis Supp. 2013),

and manufacturing or distributing drugs on school property, in

violation of Va. Code Ann. § 18.2-255.2 (LexisNexis Supp. 2013).

It was noted that both convictions were aggravated felonies and

controlled substance offenses.

            We lack jurisdiction, except as provided in 8 U.S.C.

§ 1252(a)(2)(D) (2006), to review the final order of removal of

an alien convicted of certain enumerated crimes, including an

aggravated    felony       or    controlled    substance    violation.        Under

§ 1252(a)(2)(C),       we       retain   jurisdiction      “to   review      factual

determinations         that        trigger     the       jurisdiction-stripping

provision, such as whether [Wilson] [i]s an alien and whether

[]he has been convicted of an aggravated felony” or controlled

substance violation.             Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th   Cir.       2002).         Once    we    confirm     these       two   factual

                                          2
determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

§ 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 527 (4th

Cir. 2012).

               Under 8 U.S.C. § 1227(a)(2)(A)(iii) (2006), an alien

is removable for having been convicted of an aggravated felony

at any time after admission.            Wilson was first admitted to this

country   in     1989.   Under    the    Immigration        and    Nationality    Act

(“INA”) § 101(a)(43)(B), 8 U.S.C. § 1101(a)(43)(B) (2006), an

aggravated felony includes “illicit trafficking in a controlled

substance . . . including a drug trafficking crime (as defined

in section 924(c) of Title 18)[.]”              Under 18 U.S.C. § 924(c)(2),

a drug trafficking crime means any felony punishable under the

Controlled      Substances    Act.      Under     INA   §     237(a)(2)(B)(i),       8

U.S.C. § 1227(a)(2)(B)(i), an alien is also removable for having

been convicted of a controlled substance offense at any time

after    admission.         Wilson’s    conviction      for       manufacturing     or

distributing drugs on school property, for which he received a

five    year    sentence,    is   clearly    an   aggravated         felony   and    a

controlled substance offense.            Thus, we only have jurisdiction

to consider constitutional claims and questions of law.

               Wilson has failed to raise a colorable constitutional

claim or a question of law.            He contends that he is eligible for

relief from removal under INA § 212(h), 8 U.S.C. § 1182(h)(1)(B)

                                         3
(2006).       Wilson did not raise this claim before the immigration

judge or the Board.              Pursuant to 8 U.S.C. § 1252(d)(1), “[a]

court may review a final order of removal only if . . . the

alien has exhausted all administrative remedies available to the

alien as of right[.]”             We have noted that “an alien who has

failed    to    raise    claims    during       an   appeal    to     the       [Board]    has

waived his right to raise those claims before a federal court on

appeal of the [Board’s] decision.”                    Farrokhi v. INS, 900 F.2d

697, 700 (4th Cir. 1990); see also Gonahasa v. INS, 181 F.3d

538, 544 (4th Cir. 1999).             Moreover, we have held that we lack

jurisdiction to consider an argument not made before the Board.

Asika    v.    Ashcroft,    362    F.3d     264,     267    n.3     (4th        Cir.    2004).

Because Wilson did not apply for § 212(h) relief, we do not have

jurisdiction to review this claim.

               Because     Wilson      does          not      raise         a     colorable

constitutional claim or a question of law, we deny the petition

for review.       We grant the motion to proceed in forma pauperis.

We   dispense     with    oral    argument       because      the     facts       and   legal

contentions      are     adequately   presented        in     the   materials           before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            4